                                                   Defendants' Letter-Motion to adjourn the Initial Conference scheduled for February
                                                   18, 2020 (ECF No. 32) is GRANTED. The Initial Conference is adjourned sine die. The
                                                   parties are directed to file a joint status report by Wednesday, February 26, 2020
      Kristine J. Feher
      Tel 973.443.3273
                                                   regarding the outcome of mediation. The Clerk of Court is respectfully directed to
      feherk@gtlaw.com                             close ECF No. 32.


      February 11, 2020                            SO-ORDERED 2/12/2020

      Honorable Sarah L. Cave, U.S.M.J.
      United States District Court
      Southern District of New York
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street, Room 702
      New York, New York 10007

               Re:        Audra L. Harris v. Tory Burch, LLC, et al.
                          Civil Case No.: 19-cv-7585

      Dear Judge Cave:

              This firm represents Defendants Tory Burch LLC (“Tory Burch”) and Holly Simmons-
      Foley (collectively “Defendants”) in the above matter. With the consent of Plaintiff Audra
      Harris, we write to request an adjournment of the Rule 16 conference currently scheduled on
      Tuesday, February 18, 2020 at 2:30 p.m.

             The parties have agreed to mediate this matter and a mediation is scheduled to take place
      at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY on
      Wednesday, February 19, 2020 at 10:00 a.m. In view of this, we ask that the initial conference
      be adjourned pending the outcome of mediation.

               Your Honor’s consideration is very much appreciated.

                                                                      Respectfully submitted,


                                                                      s/ Kristine J. Feher
                                                                      Kristine J. Feher
      KJF:mc




Greenberg Traurig, LLP | Attorneys at Law
500 Campus Drive | Suite 400 | Florham Park, New Jersey 07932 | T +1.973.360.7900 | F +1.973.301.8410
                                                                                                               www.gtlaw.com
